DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As to the amended claims and remarks filed on 12/15/21, the previous rejections are withdrawn.

Allowable Subject Matter
Claims 20-26 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior does not teach or suggest a transition section is arranged between the first container wall section and the second container wall section; and further comprising: an extender element having a side wall, said side wall extending from a first open end to a second end, and having a base wall arranged to be adjacent to the second end, wherein the base wall of the extender element is calotte-shaped; and wherein the sample container at least partially projects into the first open end of the extender element with its second container wall section arranged at a distance from the first open end in the direction of the longitudinal axis; and further comprising: a coupling device with at least one first coupling element and with at least one second coupling element; wherein the at least .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798